___________

                            No. 95-2663
                            ___________

United States of America,        *
                                 *
     Plaintiff - Appellee,       *
                                 * Appeal from the United States
     v.                          * District Court for the
                                 * District of Minnesota.
Jimmy Calvin Caves,              *
                                 *       [PUBLISHED]
     Defendant - Appellant.      *
                            ___________

                  Submitted:   December 12, 1995

                      Filed: January 16, 1996
                           ___________

Before BOWMAN and LOKEN, Circuit Judges, and SCHWARZER,* District
     Judge.
                           ___________


PER CURIAM.


     In May 1992, Jimmy Calvin Caves completed a federal prison
term and commenced a five-year term of supervised release imposed
by the District of Minnesota.     In December 1994, Caves pleaded
guilty to distributing marijuana in the Eastern District of
Oklahoma and was sentenced to 108 months in prison. The government
then commenced this supervised release revocation proceeding in the
District of Minnesota. At the revocation hearing, Caves admitted
that his Oklahoma drug conviction violated a supervised release




     *The HONORABLE WILLIAM W. SCHWARZER, United States
     District Judge for the Northern District of California,
     sitting by designation.
condition. The district court1 revoked Caves's supervised release
and sentenced him to twelve months in prison, to be served
consecutively to his Oklahoma sentence.      Caves appeals that
sentence.


     Chapter 7 of the Sentencing Guidelines sets forth policy
statements for dealing with violations of supervised release. The
policy statements provide that Caves's drug offense was a Grade A
violation, U.S.S.G. § 7B1.1(a)(1)(ii), for which the court "shall
revoke" supervised release, § 7B1.3(a)(1). In this case, Caves and
the government agreed on a revocation sentencing range of twelve to
eighteen months, the minimum prescribed by § 7B1.4(a). Regarding
the issue of consecutive sentencing, § 7B1.3(f) provides:


     Any term of imprisonment imposed upon the revocation of
     . . . supervised release shall be ordered to be served
     consecutively to any sentence of imprisonment that the
     defendant is serving, whether or not the sentence . . .
     being served resulted from the conduct that is the basis
     of the revocation . . . .


     Unlike other Guidelines policy statements, Chapter 7 policy
statements are advisory, rather than binding, upon the district
court. See United States v. Levi, 2 F.3d 842, 845 (8th Cir. 1993).
In this case, Caves urged the district court to exercise its
sentencing discretion and impose a concurrent revocation sentence
because Caves's original offense conduct and his violation of
supervised release had already resulted in an increased prison term
being imposed by the Eastern District of Oklahoma. After hearing
argument on this issue, the district court imposed the twelve month
consecutive sentence without further explanation.


     On appeal, Caves argues that we must reverse because the
district court (i) did not state on the record that it had

    1
     The HONORABLE MICHAEL J. DAVIS, United States District Judge
for the District of Minnesota.

                               -2-
considered the sentencing factors specified in 18 U.S.C. § 3583(e),
and (ii) did not explain the reasons for the sentence it imposed.
We disagree. The court imposed the minimum sentence in the range
to which the parties had agreed. It followed an explicit policy
statement in making that sentence consecutive. Caves cites no case
requiring a sentencing court to explain a revocation sentence that
is consistent with all applicable policy statements, as well as an
agreement of the parties. We decline Caves's invitation to assume
that the district court did not consider the basic statutory
sentencing factors enumerated in 18 U.S.C. § 3583(e).       We also
reject as without merit his contention that the district court
abused its discretion by imposing a twelve-month consecutive
sentence for this very serious violation of the conditions of
Caves's supervised release.


     The judgment of the district court is affirmed.


     A true copy.


          Attest:


               CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                               -3-